Exhibit 10.1 AIR COMMERCIAL REAL ESTATE ASSOCIATION STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE GROSS (DO NOT USE THIS FORM FOR MULTI-TENANT BUILDINGS) 1.Basic Provisions (“Basic Provisions”). 1.1Parties: This Lease (“Lease”), dated for reference purposes only February 25, 2008, is made by and between Domenigoni-Barton Properties, a California general partnership (“Lessor”) and Advance Display Technologies, Inc. (“Lessee”), (collectively the “Parties,” or individually a “Party”). 1.2Premises: That certain real property, including all improvements therein or to be provided by Lessor under the terms of this Lease, and commonly known as 42230 Zevo Drive, Temecula, located in the County of Riverside, State of California, and generally described as (describe briefly the nature of the property and, if applicable, the “Project”, if the property is located within a Project) +/-19,360 SF industrial building, concrete tilt-up construction on +/-52,707 SF of land, zoned light industrial (LI), APN 909-360-033 (“Premises”). (See also Paragraph 2) 1.3Term: 5 years and 0 months (“Original Term”) commencing April 1, 2008 (“Commencement Date “) and ending March 31, 2013 (“Expiration Date”). (See also Paragraph3) 1.4Early Possession: Upon execution of lease by the parties (“Early Possession Date”). (See also Paragraphs 3.2 and 3.3) 1.5Base Rent: $ 13,552.00 per month (“Base Rent”), payable on the 1st day of each month commencing April 1, 2008 . (See also Paragraph 4) ý If this box is checked, there are provisions in this Lease for the Base Rent to be adjusted. 1.6Base Rent and Other Monies Paid Upon Execution: (a)Base Rent: $ 13,552.00 for the period 4/1/08 - 4/30/08. (b)Security Deposit: $ 15,252.90 (“Security Deposit”). (See also Paragraph5) (c)Association Fees: $ N/A for the period (d)Other: $ for See Addendum (e)Total Due Upon Execution of this Lease: $ 28,804.90. 1.7Agreed Use: Assembly, construction, and distribution of electronics and large consumer goods. (See also Paragraph 6) 1.8Insuring Party: Lessor is the “Insuring Party.” The annual “Base Premium” is $3,338.00. (See also Paragraph 8) 1.9Real Estate Brokers: (See also Paragraph 15) PAGE1
